IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Tyrone Eldridge,                             :
                      Petitioner             :
                                             :
               v.                            :   No. 2554 C.D. 2015
                                             :   Submitted: July 15, 2016
Pennsylvania Board of Probation              :
and Parole,                                  :
                 Respondent                  :

BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE DAN PELLEGRINI, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                      FILED: September 12, 2016

               Tyrone Eldridge (Eldridge), an inmate at SCI-Coal Township,
petitions for review of an adjudication of the Pennsylvania Board of Probation and
Parole (Board) denying his administrative appeal.1 Eldridge asserts that the Board
erred in its recalculation of his maximum sentence date after recommitting him for
violating his parole.        Eldridge’s appointed counsel, James L. Best, Esquire
(Counsel), has petitioned for leave to withdraw his representation.                   We deny
Counsel’s application to withdraw.
               On May 24, 1991, Eldridge was sentenced to a minimum sentence of
12 years to a maximum of 25 years after his conviction for robbery and possession


1
  Initially, Eldridge filed a petition for post-conviction relief in the Court of Common Pleas of
Philadelphia County on June 16, 2015. On December 1, 2015, the Court of Common Pleas
transferred the petition to this Court, finding that it raised no cognizable issues under the Post
Conviction Relief Act, 42 Pa. C.S. §§9541-9551. On January 4, 2016, this Court issued an order
treating Eldridge’s petition as a petition for review of a Board adjudication.
of an instrument of crime. At the time the sentence was imposed, Eldridge’s
maximum sentence date was December 13, 2015. Certified Record at 5, 18 (C.R.
__). Between 2003 to 2006, the Board granted Eldridge parole twice but revoked
it for parole violations. C.R. 150-51, 154. On July 2, 2007, Eldridge was again
released on parole. C.R. 5, 150. He was arrested for retail theft on September 1,
2009. The Board recommitted him and recalculated his maximum sentence on the
robbery offense to April 16, 2016. C.R. 30-33.
             On November 13, 2012, Eldridge was released on parole from SCI-
Chester. C.R. 40-41. On August 19, 2013, the Board issued a warrant to commit
and detain Eldridge for violation of parole conditions. C.R. 46. He was then sent
to a parole violation center and later reparoled on December 9, 2013. C.R. 84. On
May 13, 2014, Eldridge was arrested for retail theft in Delaware County, which
prompted the Board, on the same day, to issue a warrant to commit and detain
Eldridge. C.R. 68, 81. On July 14, 2014, Eldridge pled guilty and was sentenced
to 12 months of probation. C.R. 78-79, 95. On September 29, 2014, the Board
issued a decision recommitting Eldridge as a convicted parole violator to serve a
total of six months of backtime. C.R. 152-53. The Board determined not to give
Eldridge credit for time at liberty on parole or “street time” (four years, four
months and fourteen days), and recalculated Eldridge’s maximum sentence to
February 4, 2020. C.R. 150-55.
             On October 8 and 27, 2014, Eldridge wrote letters to the Board
requesting administrative relief. C.R. 156-62. In his letters, he argued that the
Board erred by not crediting his sentence for four years, four months and fourteen
days of street time. Id. Eldridge asserted that during that time he was not at liberty
but confined in his home. C.R. 157. Eldridge further argued that the Board had no


                                          2
authority to change the sentence imposed by a court. Id. In addition, Eldridge
asserted that the Board erred by not crediting his sentence for the time while he
was incarcerated or residing in a parole violator center. C.R. 161.
              On May 27, 2015, the Board issued a final determination denying
Eldridge’s requests for administrative relief. C.R. 168-69. The determination
explained that the Board recalculated Eldridge’s maximum sentence based on his
recommitment as a convicted parole violator; the Board had statutory authority to
forfeit all of the time Eldridge was at liberty on parole; and the recalculation did
not violate any of Eldridge’s constitutional rights.              Accordingly, the Board
affirmed its earlier decision of September 29, 2014. Eldridge petitioned for this
Court’s review.2
              On appeal, Eldridge argues that the Board, by recalculating and
extending his maximum sentence, violated his right to due process. Eldridge
asserts that the Board, a “civil servant,” has no authority to extend a “judicially
imposed maximum sentence.” Petition for Review at 5. According to Eldridge,
state statutes require imposition of definite maximum terms, but the Board
“continues to treat [m]aximum sentences as indefinite upon violation of parole by
the offender.” Id. at 4. He also asserts that during the plea bargain for his new
charges, the prosecutor and his counsel failed to inform him that the Board, upon
his entry of a guilty plea, could extend his maximum sentence on the original
offense. Eldridge claims, therefore, that his counsel’s assistance was ineffective,
and the guilty plea he entered was unlawfully induced. Eldridge further asserts

2
 Our scope of review is to determine whether the Board erred as a matter of law or violated the
parolee’s constitutional rights or whether the Board’s decision is supported by substantial
evidence. Harden v. Pennsylvania Board of Probation and Parole, 980 A.2d 691, 695 n. 3 (Pa.
Cmwlth. 2009).

                                              3
that the trial court knew that he was not properly informed during the plea bargain
but nonetheless “accepted his plea and sentenced him therefrom.”            Id. at 5.
Counsel has filed an application for leave to withdraw and a no-merit letter
concluding that there is no factual or legal basis for Eldridge’s appeal. We first
consider Counsel’s application.
             The technical requirements for appointed counsel seeking to withdraw
his representation are set forth in Commonwealth v. Turner, 544 A.2d 927 (Pa.
1988). As summarized by this Court,

             counsel seeking to withdraw from representation of a petitioner
             seeking review of a determination of the Board must provide a
             “no-merit” letter which details “the nature and extent of [the
             attorney’s] review and list[s] each issue the petitioner wished to
             have raised, with counsel’s explanation of why those issues are
             meritless.”

Zerby v. Shanon, 964 A.2d 956, 961 (Pa. Cmwlth. 2009). If this Court determines
that counsel’s no-merit letter complies with the requirements of Turner, we then
consider the merits of the parolee’s appeal. Id. at 960. If counsel fails to comply
with the requirements of Turner, we may not consider the merits of the appeal. Id.
             In the matter sub judice, Counsel’s no-merit letter does not satisfy the
technical requirements of Turner because it does not address all of the issues raised
in Eldridge’s petition for review. Counsel’s letter contends that the Board has
statutory authority to forfeit Eldridge’s time when he was at liberty on parole. The
letter, however, fails to address Eldridge’s allegations of constitutional violations,
ineffective assistance of counsel, and invalidity of the guilty plea that he entered.
The letter also fails to address the Board’s authority to recalculate and extend the
maximum sentence that was imposed by a court.


                                          4
             As we stated in Zerby, “[a]lthough [the parolee’s] issue may prove not
to be meritorious, it is still incumbent upon Counsel to include it in the No-Merit
[l]etter and explain why it is meritless.”      Zerby, 964 A.2d at 962.   Because
Counsel’s no-merit letter fails to address all of the issues raised by Eldridge, we
must deny Counsel’s withdrawal application, without prejudice, and grant Counsel
leave to file either a renewed withdrawal application and amended no-merit letter
or a brief on the merits of Eldridge’s petition for review.

                                    ______________________________________
                                    MARY HANNAH LEAVITT, President Judge




                                           5
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Tyrone Eldridge,                       :
                   Petitioner          :
                                       :
             v.                        :   No. 2554 C.D. 2015
                                       :
Pennsylvania Board of Probation        :
and Parole,                            :
                 Respondent            :

                                    ORDER

             AND NOW, this 12th day of September, 2016, it is hereby ORDERED
that the Application to Withdraw Representation filed by James L. Best, Esquire in
the above-captioned matter is DENIED without prejudice. Mr. Best is GRANTED
leave to file a renewed Application to Withdraw Representation and amended no-
merit letter, or a brief on the merits of Petitioner Tyrone Eldridge’s Petition for
Review, within 30 days of the date of this order.

                                   ______________________________________
                                   MARY HANNAH LEAVITT, President Judge